Citation Nr: 1721220	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-35 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bladder/urethral disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1993 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge via videoconference in May 2014.  A copy of the transcript is of record.

The Board previously remanded this matter in March 2015 for further evidentiary development.

Pursuant to the Court's decision in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) and the medical evidence of record, the Board has expanded the Veteran's original service connection claim for a bladder disability to include urethral stricture with voiding dysfunction.


FINDINGS OF FACT

The Veteran's urethral stricture with voiding dysfunction is attributable to his service-connected lumbar spine disability.


CONCLUSION OF LAW

Urethral stricture with voiding dysfunction is proximately due to service-connected lumbar spine treatment.  38 C.F.R. § 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be awarded on a secondary basis.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512   (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310  (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.

Pursuant to the Board's March 2015 Remand, the Veteran was afforded a VA contract examination.  At the May 2015 examination, the Veteran was diagnosed with urethral stricture with voiding dysfunction, consistent with the other medical evidence of record.  Notably, the Veteran was not diagnosed with a bladder or prostate disability.  It was noted that the Veteran's in-service prostatitis was acute and had resolved.

The May 2015 examiner referenced the Veteran's history of voiding difficulty related to his urethral stricture.  He concluded that it was less likely than not that the Veteran's urethral stricture was due to his single episode of acute prostatitis in service.  The examiner stated that the "Veteran's urethral stricture is more likely related to scarring from the foley catheters related to his multiple surgeries after his active military service."

The Veteran submitted May 2016 and August 2014 private medical opinions similarly opining that his urethral stricture was related to foley catheters from previous surgical procedures.

After a review of the Veteran's medical treatment records, the most prominent surgery for which use of a foley catheter is documented is the Veteran's April 2008 lumbar spine surgery.  While the examiners did not specify which surgeries they were referencing, the Board will not go on a fishing expedition in order to clarify.  The record is clear, three separate examiners have linked the Veteran's urethral stricture to the use of foley catheters during post-service surgical procedures and the Veteran underwent April 2008 surgery for a service-connected lumbar spine disability in which a foley catheter was used.


The Board finds that these examinations and opinions are entitled to probative value as the examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining entitlement to secondary service connection for the Veteran's urethral stricture disability.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The Board finds that the Veteran's urethral stricture is proximately due to or the result of his service-connected lumbar spine disability.  Service connection is warranted.


ORDER

Entitlement to service connection for urethral stricture as secondary to service-connected lumbar spine disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


